11FOGG, J.,
Concurring.
I respectfully concur. In addition to the reasons set forth in the majority opinion, I believe summary judgment is inappropriate because DOTD failed to show that, as a matter of law, it did not breach its duty to erect and maintain a safe bridge. Generally, the issue of whether a breach of duty occurred turns on a factual determination of whether the defendant failed to exercise reasonable care under the circumstances. Summary judgment is proper when reasonable minds could not differ as to whether a defendant breached the duty to act reasonably. Tucker v. American States Ins., 31,970 (La.App. 2 Cir. 9/22/99), 747 So.2d 620. Herein, reasonable minds could differ as to whether DOTD breached the duty to act reasonably under the circumstances. Therefore, summary judgment was improper.